Title: Thomas Jefferson to Robert Mills, [28] June 1814
From: Jefferson, Thomas
To: Mills, Robert


          
                            Monticello
                            June 20. 28 14.
          Th: Jefferson presents his compliments to mr Mills and his acknolegements for the copy sent him of the annual exhibition of the Columbian society of artists. he congratulates him on the success which seems likely to attend the institution and is particularly thankful to mr Mills for
			 these repeated proofs of his personal attentions. he salutes him with great esteem and respect.
        